DENMAN, Circuit Judge
(concurring).
I agree that on the uncontradicted evidence stated in the majority opinion any finding other than of appellee’s negligent failure to perform an assumed obligation would have to be set aside as “clearly erroneous” within Federal Rules of Civil Procedure rule 52(a).
In breaking to saddle animals living solely on range pasture, their wild power of resentment is well known. After breaking and apparent docility, long periods with range freedom, as in this case, well may renew that resentment on the animal’s first saddling thereafter. The recalcitrancy of the mule to the pressure of human direction has been the theme of poesy and prose of Army teamsters and pioneer “mule skinners.” To the bucking resistance of an aggrieved mare is added the kicking obstinacy of its paternal ass.
That appellee knew appellant’s mule required exceptional treatment is evidenced by the fact that appellant was' required by appellee’s trail master to hold the reins in his hand, while all the other riders left their reins on the pommels of their saddles. This mule alone was not safe just to follow the leader.
As the mule attempted to press ahead of its brethren on the “drop side of the canyon” trail, any greenhorn mount, disturbed by the apparently dangerous terrain and untrained in the use of the bit, would haul back with all his strength until he well could hurt the mule’s mouth and cause it to resent the pain, as here by bucking or kicking, or some other action dangerous to its rider.